Order of disposition, Family Court, Bronx County (Robert R. Reed, J.), entered on or about May 28, 2009, which adjudicated appellant a juvenile delinquent upon a fact-finding determination that he had committed an act which, if committed by an adult, would constitute the crime of criminal trespass in the third degree, and placed him with the Office of Children and Family Services for a period of 12 months, unanimously affirmed, without costs.
The court’s finding was based on legally sufficient evidence and was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the court’s determinations concerning credibility. *411The evidence establishes that although appellant had been a guest of a tenant earlier in the evening, he had been asked to leave at least a half hour earlier and did not have permission to return to—or privilege to be in—a Housing Authority building at the time of his encounter with the police. Appellant’s version of what occurred differed in part from that of other witnesses, but did not establish lawful presence on the premises. Concur— Mazzarelli, J.E, McGuire, DeGrasse, Freedman and Richter, JJ.